OFFICE OF THE AlTORNEY       GENERAL   OF TEXAS
                         AUSTIN




Honorable Earry Nor, Chaiman
State Soard of Control
Auetln, Texas

Dear Sir:




    with t&o bon




                                  civil Statutes,:1925, derin-
                                  d to the State Tuberculosis

                              with tuberbulosis who
                     citizena of this State end of
                     vrhiohhe or she co.xeaat the
                    of: their azplication with the
                     hsrelnaftcr provide&, shall
                    snid institutions. A citizen
                   is defined to ba 6113 person who
               13 resided therein with the bona
     tide intention of being a citizen thereof for
     e period of txslve months next preceding the
     date of suoh aypllcotion.n
          Xe undarstaad thet in the nd.z.inistratlon
                                                   of the
ict a .queetlonh&n Seen raised a~ to whether nn alien rssic?ent
Wt  born or caturaiized ia the United States, may be ad.aitted
hoonorableBarry Knox, ifagei?


to the fnetitution.
          The term ~~ofti?ml",like "rdsidence* lind"domicile*
18 not alkays casgblrror precise definition, but my in dir-
ftrent circumstances be used in different sensea. The fol-
losin        Snalysis      ia    found        in    14 C.      J.   ii.,   2.   1127:

                 *It La not R term of exact  naaning; it
        is    cap ble of xora zmnings    than one, and has
        baen variously defined. In its primary sense
        it si@af~ies oae,who ia vzsted with the freedom
        and priVile@?S            Of A City,           a f?X?t?Ma Of A city,
        as distingpiahed               fro3        a foreii;oertor one not
        antitlod to its frmchises; an inhabitant of a
        city, A tov2nsman. In 61impax samis, the t .orm
        denote8 om nho, as A zznbar Of A Wition or Of
        a body poiftic of A sovereign state, 0~s alle-
        giance to, and may claim raciarocal protection
        frOEI, ft S ~,~QXZL%?Jlt ; Erndit ia 8oxEtimQasae-
        tine& 68 onfmwh3 is do.niciledin a country, and
        who is a citizen, although neither native nor
        naturalized, 1.nsuch A senst,that ha takea his
        legi1     status        from    such        conntry.          .* .w *

                 -In A32arican
                             Law‘citizen’ ,is PATiOus
        defined a8 one who haa a right'to iote for
        re~reseatntion in congress and other ,publia
        olficore, and who is qualified to fill oflices
        within ths gift 02~the people; one OS the sov-
        ereign gsople; a constituent mamber of the sov-
        ereignty, s~nonymue with ths people; A xmbsr
        of tha oivil state, entitled to all its ?rivileF;es;
        tree      inhabitnnt    born within the United Sates, or
        naturalized under the Lsrs of conl;rcan;in a
        polltlcal        sense,  one who has the ri&ts and priv-
        ileges of a citizen of A state or of the United
        Gtatos.
               *The particular meaninS of the rord *cit.lxen~
        is    Sraquantlydepandsnt on the context In Ahich
        it ia iound, and the rrordeiust01~zyys be takea in
        the sense which best harmonizes with the subject
        mtter in which it is used. Une my ba considered
        a aitizen   for 00za yurpooos and not a clt,izonfor
        Other 2urpoaes, as, for instance, ior commercial
        WX~O.%S)    nnd not for political pur;:osoe.

             There is some confusion in le&     nomenclature,
        in resgcct of the tor;;?sloitizsn*, *inbabitantV,
fbnorable’Harry Knox, Page 3


        a0a   *msihnt.*        'Citizen'      ia   not   neceasarilg
        synonymus orea~,coavertiblctern,,with *In-
        habltont’ Gr"rH3idont', an& ill 50x8 Caael3
        the ai5tiuCtiOu       iS   fKZ;3Gd.CZt.     'Citizen     is,
        however  ( soPetlrnes      usea   S~Gtlj?XJZiSly    with
        such term without eny inglioatton of political
        or civil grivilegsa. It nay indicate e ger-
        gDnent reaiaCnt, or ona who renalne r0r a
        timI, or fro3 ttiaeto tim.”
          The Legislrtture io this  iastanoe   has $ivcn a parti-
euler deiinition to the tern *citizean in the statute.       Airs
&efrneQ in krticlo 3240 it depends upon aCtu%l rcsideaoe
v;ithinthe state for a period of twelve goutho next preceding
th0 aatn of aapliontioa coupled with the bona fide ictetition
of “baing 9 citizsnb of the state. . It ~A11 be noted that
Article 3240 does not provide for a bona fid3      intention to
becom a oitizan, but of beins a oftizan. Ordinarily atze
‘aLtfzu5~hipcont~~plntes menshlg         in the mt5a    Ztstes,
by birth or haturalkation, on’lof the state by dmicile or
resideace. Evidently the Legialaturc dlrfnot have aliens in
mind G~sn enacting this Hxitute,   but ~35 macerued with estab-
liahing a rosi&mce requiremst which would probably be xor’o
or less pamanent In it3 character. ft is apparent that the
purgo%e of i;ha liaitatlon is to erafet;uard  G@OS   t .s!i&mition
iato the state in order to necure tha benefits provided, aad
to deny adtittsnce tr,transient persons who ZBY be within the
state only teqmarily.
          Two inplications awaybe drawn fro= the lene-aage
usea.  It nay be reasombly contended that eiriCQCitixne          Of’
tha iJnltedStates obtain etate citizenshi> by residence slth-
ic th0 state, the definition pr6-33~;~0363t%‘iited    lit%t05Citi-
re~hig and only attmgts to glaos a restriction u?on the per-
iod of actual renidcaoe within the statu of cltizess of      the
baited States nho coz into ycruf3froi3 other st:~tcoor r0dgn
countries. On the other bend, it my be ur;;edwith 3~~31
foroe that the L&slnture        did not have in r;icdaliens and
Old not intend to exclu%e aliens who are do;siofladhere, or
*ho are per;anent  j.nttbitnnts    of the state, but set a rcini.vU%
Fsriod cf resiCsnce within the state nccm~anie~ by the bGnZ
ride intention to remtn.        Givm this  m3entn~ tha’bem “clti-
Zen” would not ba used in the sense of iqlyiut$ poLitiOa1
cllagiaace, or aitizetshi? in its stricter sense, but us
1kLting the faoiiities of the LanatoriU t0 pePZEmeat ia-
hbitents of tha state.
               ConsiQcrinS the subject mtt0r               tind pIZ:)cJS3   Of   th3
monorable IfarrpKnox, ?age 4


rbicb nay be tranmitted froli one person to another and its
control and prevention haa been 8 source of much research
ona effort for a nunbsr Of years. ?'hilothe patient suffer-
iug 1x03 tuberculosis rcceivea fl paculi~ benefit   at the
bands of the state throu&~ tha m3dl.u~~ of the L;anatorlun,
the ostablishmnt of EliCh an institution 13 also a publio
health neasurc designed to banefit the public generally by
eradication of the disease and the prevention of its trsns-
liesion to 'others. ';:e
                       think the .wr6 reaaonable construc-
tion is that the Legislature in defining the mrd *citizen*
did not intend to oohfiae it to its political or narrower
,~ax~izkg,
         but eas atteqtlng to set up a standard of ectual
xcsidenoe and iqtsntion so a8 to exclude those ?eroona who
would probably not be pomanent inhzzbltkntaof ths state.
ft is also noted t&t Article 4242, Eevised Civil Xatutos,
1025, which grovfdos for the a>~licatJon, requires   that  it
rdow age, nativity, and residence of :,atientfor two years
next preceding th2 date of the a??lication, but mice8 30
inquiry concerning present citizenship, naturalization or
otbsr intorxuitionof this nature.
            .It i3 our opinion that P parson afflicted with
tuberaulosia, not born in Texas, who has resided in Texoa
for more than three years, with the bona fide inteution of
.beicg   a oitfzn thereof, zay be udzitted to the State Tubercu-
i;m&s Sanatoriaa under ArtitQo 3240, i&vised Civil Statutes,
       .
          In anewer to yo*ursecohd question, i,tis hour opinion
fhat a bone fide intention to ostsbliah a domioilo in Texas
an6 becozo an inhabitant thereof, constitutes the intention
Cohtezplatsdwithin iha 3E:aaingof hrticlc  3240, T&vised Civil
Statute&, 1925.

                                      Pcurs very tmlg
                                  ATl’OX?hYOZX’EiXL03’TZXtiS